MINISTERE DE L'ENVIRONNEMENT REPUBLIQUE D di
ET DES FORETS PAIX TRAVAÏ]

1f
|
CONVENTION PROVISOIRE D’EXPLQ}]

gl: d
n° 0492 Jpeminer/caB du 0 AN

En application des dispositions de la ioi n°94/01 du 20
Régime des Forêts, de la Faune et de la Pêche, du décret n°9$&f
Août 1995 fixant les modalités d'application du régime def

décision n°0222/A/MINEF du 25 mai 2001 fixant les procédures} élal Le oFation
d'approbation, de suivi et de contrôle de la mise en oeü} se
d'aménagement des forêts de production du Domaine Foresl anent

une Convention Provisoire d'Exploitation d'une concessio
passée entre :

Le Gouvernement de la République du Cameroun repré
Ministre Chargé des Forêts,

d'une part,

ET

La Société WMA, BP 1616 Douala représentée par (re
Bertein.

en qualité de DIRECTEUR GENERAL.
D'autre part,

Il a été convenu ce qui suit :

‘Article 1e er: DISPOSITIONS GENERALES
+ a. (1 ): La présènte Convention “provisoire d' Exploitat ré
conditions d'obtention d'une Converition Définitive d'Exploitatiol
concessionnaire le droit d'obtenir annuellement, pendant

convention provisoire, une autorisation pour exploiter une a
d'une superficie maximale fixée par les textes en vigueur.
étant la concession forestière n°1068 et dont les lim sont fixées par

celles de/ou des Unités Forestières d'Aménagement n°1 140 tel qu
dans le plan de localisation. 3

Article 2 : DUREE DE LA CONVENTION | LS

La présente Convention Provisoire d'Exploitation a une va
trois (3) ans non renouvelable.

Atticle 3 : CONDITIONS D'EXPLOITATION

|

La présente Convention Provisoire d'Exploitation est a$k
des charges qui comprend les clauses générales et les cl
que le concessionnaire s'engage à exécuter. sl

Article 4 : Pour prétendre jouir du droit d'exploiter la D:
qui lui est attribuée, le concessionnaire s'engage à y ef
conformément aux normes en vigueur, et sous le contf

l'Administration chargée des Forêts, les travaux ci-après : ! ù h

- la matérialisation des limites de la concession et des a$$iettes de
coupes annuelles ; .

- l'inventaire d'aménagement

- l'élaboration du plan d'aménagement !

- l'établissement d'un prernier plan de gestion quinquen cs]

- l'élaboration du plan d'opération de la première année |
gestion ;

- l'inventaire annuel d'exploitation sur les superficies à
année ;
- le cas échéant, la construction d'une unité de transfort
issus de la concession, dans la région d'exploitation tél
le cahier des charges, ou l'équipement éventuel d'une.

Article:5 : Le concessionnaire s'engage au' cas où ile
d'une unité de transformation à justifier par un contrat nota
partenariat avec un industriel de son choix, en vue de lat
bois issus de la concession selon les modalités détaillées|
partenariat et conformément à la législation en vigueur. j| |

|
|
|
|}
je d'un cahier
S particulières
sf

té maximale de

